Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-19-00037-CV

                       IN THE INTEREST OF A. N., ET AL., CHILDREN

                    From the 38th Judicial District Court, Medina County, Texas
                                 Trial Court No. 18-01-24656-CV
                            Honorable Cathy Morris, Judge Presiding 1

         BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s Final De Novo Order
of Termination of Parental Rights is AFFIRMED. It is ORDERED that no costs be assessed
against appellant in relation to this appeal because appellant qualifies as indigent under TEX. R.
APP. P. 20.

        SIGNED July 24, 2019.


                                                        _____________________________
                                                        Irene Rios, Justice




1
 The Honorable Cathy O. Morris, Associate Judge, presided over the trial on the merits, and the Honorable Camile
G. DuBose presided over the de novo hearing.